Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-13 are currently pending.
Priority
Instant application 16804141, filed 2/28/2020 claims benefit as follows:

    PNG
    media_image1.png
    50
    360
    media_image1.png
    Greyscale
.
Response to Restriction/Election
In the response received 2/25/2021, Applicant elects Group I, claims 1-2 without traverse.  With respect to the specie election, Applicant elects R1-R3 = ethyl, X = In, and Y = Cl as the specie.  If the elected specie is not identified in the art then Examiner will expand his search.
Claims 3-13 are withdrawn as not reading on an elected group.
Claims 1-2 read on the elected specie.
The elected specie was not identified in the art.  No art was identified, however, there are issues relating to form that need to be addressed.  See objections below.

Information Disclosure Statement
	No information disclosure statement was provided.

Claim Objection
Claim 1 is objected to because of the following informalities:  The claim allows for a propyl group and for an alkyl group having 2 to 10 carbons.  This leads to a redundancy since a propyl group is an alkyl group having 3 carbon atoms.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The claim states “represented by” in the claim.  Comprising language would ensure that the claimed formula is not just a representation, but is the actual structure.  Amending claim 1 to “the precursor comprising” should overcome this objection.
Claim 1 and 2 are objected to because of the following informalities:  The claim contain brackets reciting [Chemical Formula].  The brackets should be removed for clarity.  If this amendment is made then references to the chemical formula in the claims should also be removed as such reference is not necessary.
For example, claim 2 could recite: “…wherein the precursor is selected from the group consisting of [CuC10H20N2S4][InI4], [CuC10H20N2S4][InCl4] and [CuC10H20N2S4][GaCl4].”

Art Made of Record but not Applied
	The article to Ly et al. is close art.  The Ly article teaches copper cations having diethydithiocarbamate as ligands.  The Ly article fails to teach indium or gallium halide anions.  Further, the Ly article is silent to the intended use.
	The article to Hendrickson et al. is close art.  The Hendrickson article teaches copper (II) cations having dialkyldithiocarbamate ligands.  Further, the Hendrickson article teach anions such as halogens at page 2116.  The Hendrickson article fails to teach an indium or gallium halide anion, or the intended use.  There is no teaching suggestion or motivation to use an alternative anion and further, the gallium or indium anion is necessary since the intended use is to have a mixed metal film. 
Note on Rejoinder
	The method claims as they currently stand will not be rejoined because the scope is not commensurate.  Rejoinder will be considered if the method claims are commensurate in scope.  It should also be noted that withdrawn claim 4 is a method claim depending from a product claim, correction will expedite prosecution if rejoinder is considered.

Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622